UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1989


FARIBA WALDROP,

                  Plaintiff – Appellant,

          v.

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00328-AW)


Submitted:   April 30, 2012                   Decided:   May 8, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce E. Smithey, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Annapolis, Maryland, for Appellant.     Linda Hitt Thatcher,
Robert J. Baror, THATCHER LAW FIRM, LLC, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fariba   Waldrop   appeals    the   district     court’s    order

granting summary judgment to Defendant in this action alleging

national origin discrimination and retaliation, in violation of

Title VII of the Civil Rights Act of 1964, as amended.                We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.               Waldrop

v. Science Applications Int’l Corp., No. 8:10-cv-00328-AW (D.

Md. Sept. 9, 2011).          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented       in   the

materials     before   the    court   and   argument   would    not   aid     the

decisional process.

                                                                      AFFIRMED




                                       2